DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2021 has been entered.

Response to Amendment
Previously, claims 4-7 were cancelled. The present amendment has amended claim 1; claims 11-19 remain withdrawn. Thus, claims 1-3, and 8-22 are pending, with claims 1-3, 8-10 and 20-22 being considered in the present Office action.

In view of the amendment, the 103 rejections have been withdrawn. However, upon further consideration a new ground of rejection has been necessitated by amendment. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 2, 20, and 21 are objected to because of the following informalities:  Claim 1 recites “a reference electrode … has a distance of at least 1.5 mm to the positive electrode and/or negative electrode”, while claim 2 (as well as 20 and 21) recites “the distance between boundaries of the reference electrode and those of the positive electrode and/or negative electrode”.  The language between claims 1, 2, 20, and 21 is not consistent. Examiner assumes the “distance” in each claim refers to distance between boundaries between the reference electrode and electrode(s). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment to claim 1 appears to recite the features of the embodiment of Fig. 10 (i.e., a separator comprising two sheets which sandwich the reference electrode, wherein the reference electrode is placed into an area of the notches created in the electrodes). However, claim 3 appears to be reciting features of the embodiment pictured in Fig. 12 (i.e., a single separator sheet, wherein the reference electrode is electrically insulated from the electrodes via the single separator sheet and insulating coating). In other words, Figure 10 (the embodiment of claim 1) fails to teach an additional electrically insulating coating in combination with the separator having the two sheets. Thus, claim 3 (embodiment of Fig. 12) is considered new matter, when combined with the features of claim 1 (embodiment of Fig. 10). Claim 3 is interpreted such that reference electrode is electrically insulated from the electrodes via the two sheet separator, wherein one sheet of the two sheet separator is the electrically insulating coating.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 8-10, and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osawa (JP 2010-080299, machine translation provided) in view of Tamaki (US 8,679,677, of record), and Nagayama (JP 2007-193986, of record), hereinafter Osawa, Tamaki, and Nagayama.
Regarding Claims 1, 3, 8 and 22, Osawa teaches an electrochemical cell 300 based on lithium technology (see e.g., abstract), comprising the following components: a positive electrode (11, 12) containing a cathode material, a separator (13) made of an electrically insulating material (see e.g., paras. [0072]-[0074], [0084]), a negative electrode (14, 15) containing an anode material, the positive electrode (11, 12), the negative electrode (14, 15) and the separator (13) have a sheet form (see e.g., Figs. 3, and 4B), wherein the separator (13) consists of two sheets (see Fig. 3), one being provided on the positive electrode (11, 12)  and one being provided on the negative electrode (14, 15) and the two sheets (13) being stacked on each other (see e.g., Fig. 3), wherein the positive electrode (11, 12) and the negative electrode (14, 15) and the two sheets of the separator (13) are stacked in a z-direction (see e.g., Fig. 3), and each covering an area in an x-y direction (see e.g., Fig. 4B), such that the positive electrode and the negative electrode are each covered by the separator (13), the separator (13) being without a recess or notch. Osawa teaches a length or a width of the separator is 
Osawa discloses a reference electrode (25, 26, 27) within said casing (22, 52) is sandwiched between the two sheets of the separator (13), thereby electrically insulating the reference electrode (25, 26, 27) from the positive electrode (11, 12) and the negative electrode (14, 15) via said two sheets of the separator (13), see e.g., Fig. 3; the reference electrode (25, 26, 27) comprising an electrically conducting metallic foil or sheet (27), extending through the wall of the casing (22, 52) for further electrical connection, being covered with reference electrode material (25, 26) having layer form such that it is in electrical contact with the electrically conducting metallic foil or sheet (28), see e.g., Fig. 3. 
Osawa does not teach the positive electrode and the negative electrode each have a recess or notch cut out from the sheet form, such that the reference electrode is 
Regarding Claims 1 and 8, Osawa teaches the reference electrode comprises Li, Sn-Li alloy or the like (see e.g., para. [0082]), but does not teach the reference electrode material comprises at least one non-metallic lithium compound comprising lithium titanate. However, Tamaki teaches a reference electrode comprising lithium titanate (Li4Ti5O12, LTO) is advantageous due to a very stable potential; further, in 2O4, see e.g., col. 7 lines 6-9. It would be obvious to one having ordinary skill in the art the reference electrode comprises LTO because it enable precise readings of the positive and negative electrodes as taught by Tamaki. Moreover, LTO and LiMn2O4 would be obvious to one having ordinary skill in the art as reference electrode materials due to their stable potentials.
   Regarding Claims 1, 2, 20, and 21, Osawa does not teach a distance between the reference electrode and the positive electrode and/or the negative electrode of at least 1.5 mm (or at least 1.6 mm, or 2.1 mm, or 2.8 mm). However, Nagayama teaches a width of the end face part 50 on the positive electrode and negative electrode is about 0.01 % to 25 % with respect to the length of the peripheral length of the positive electrode and negative electrode because manufacturing is simple and the reference electrode can function sufficiently accurately, see e.g., para. [0019]. Nagayama further teaches the distance between the end face portion 50 and the reference electrode 11r is less than half the width of the end face portion 50, or ¼ or less the width of the end face portion 50; such a distance reduces the concern of monitoring a potential difference between the positive and negative electrodes of a single cell layer other than the single cell layer, see e.g., para. [0025]. Nagayama exemplifies the width of the end face part is 10 mm (see e.g., para. [0086], 10 mm is 6.8 
Regarding Claim 9, Osawa teaches the reference electrode (25, 26, 27) includes a current collector (26), see e.g., Fig. 3; it is unclear whether the reference electrode material is located on both sides of the reference electrode collector. However, the placement of reference electrode active material on both sides of the current collector is well known to one of ordinary skill in the art and disclosed by Tamaki, see e.g., col. 7 lines 18-23. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. It would have been obvious for a person of ordinary skill in the art at the time the invention was made to cover the current collector on both sides with reference electrode active material in the x-y direction as taught by Tamaki, as doing so is taught by prior art and within the design choice of the practitioner in the art and to achieve a working reference electrode.
Regarding Claim 10, Osawa teaches the cell (300) includes two or more cells 250, each of which include multiple cells 50 of which one (50a) includes a reference electrode 25, see e.g., Figs. 5-6. In view of the two or more cells 250 each including the cell 50a having a reference electrode, Osawa teaches two or more reference electrodes in the cell (300).

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato (JP2010073558), Sato (JP 05266926), and Hong (KR 100715666).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729